Mr. Justice Dickey delivered the opinion of the Court: It is claimed by appellant that the payments to Reed making up the $52.75 were not payments to the company, and this upon the ground, they say Reed had no authority to receive the same in behalf of the company. Without entering into an elaborate discussion of the evidence in this case, it is sufficient to say, that upon a. careful examination, we are of opinion that the evidence shows affirmatively that Reed was permitted to transact business in behalf of the company, and that with the knowledge of the controlling representatives of the company, in such a manner that Reed was held out to the appellee and to the world as the agent of the company, with general powers. It has often been declared by this court, that where it appears clearly and affirmatively, from the record brought here, that the verdict upon which a judgment in question rests is right, and this so plainly that had the verdict been otherwise it would have been the duty of the circuit court to have set it aside, in such case this court will not reverse the judgment, although it may appear that the court in charging the jury committed errors. This rests upon the ground that such errors have done the appellant no harm. This case comes plainly within that rule, and the judgment must be affirmed. Judgment affirmed.